DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        PHILIP J. VON KAHLE,

                                Appellant,

                                    v.

                          FRANK AVELLINO,

                                 Appellee.

                              No. 4D18-3563

                           [October 17, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack Tuter and Jeffrey E. Streitfeld, Judges; L.T. Case
No. CACE 12-34123 (07).

   Leonard K. Samuels, Zachary P. Hyman and Paul A. Avron of Berger
Singerman LLP, Fort Lauderdale, and Thomas M. Messana of Messana,
P.A., Fort Lauderdale, for appellant.

  Gary A. Woodfield and Susan Yoffee of Haile Shaw & Pfaffenberger, P.A.,
North Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and MAY, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.